Citation Nr: 1134759	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this case, the Board notes that the Veteran has been assigned diagnoses of bipolar disorder and depression for his psychiatric symptoms.  Thus, the Board has broadened the claim to include any acquired psychiatric disorder for which service connection could be effected. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that a remand is warranted in this case.  Specifically, the Board finds that there are outstanding, relevant records that should be obtained and that a VA examination should be scheduled.

First, the Board observes that a December 2007 request to the Social Security Administration (SSA) yielded a response that there was no data related to disability benefits found for the Veteran.  However, the Veteran has submitted a copy of an authorization to release records to SSA that is dated after the above inquiry.  Therefore, the Board finds that another request to SSA for records related to disability benefits is warranted.

Second, after his hearing, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records from Roseland Community Hospital.  However, he did not submit the records themselves, and the Board is unable to request them directly.  Therefore, the appeal must be remanded so that the agency of original jurisdiction may request such records and add them to the claims file.

Third, the record shows that the Veteran receives mental health treatment at the Chicago VA medical center, but the most recent VA treatment record is dated in July 2008.  Thus, all VA treatment records from the Chicago VA facility dated from July 2008 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Fourth, the Board observes that the record indicates that the Veteran was subject to multiple personnel actions while in service that may be related to his psychiatric symptoms.  Therefore, the Board finds that the Veteran's complete service personnel record (201 file) should be requested from the National Personnel Records Center (NPRC) for inclusion in the claims file.

Finally, the Board finds that a VA examination is necessary before further adjudication occurs.  The record reveals that the Veteran was diagnosed with an asocial personality while in service and that he is now treated for an acquired psychiatric disorder.  Further, the Veteran has reported symptomatology connecting the two.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As reflected by the above, the criteria for scheduling a VA examination in this case have been met.  Therefore, the appeal must be remanded so that a VA psychiatric examination may be performed in this case. 

Accordingly, the case is REMANDED for the following action:

1. Request any records related to the application and award or denial of disability benefits from the SSA.  

2. Request all treatment records for the Veteran from the Roseland Community Hospital in accordance with the Veteran's VA Form 21-4142, Authorization and Consent to Release Information to VA. 

3. Request all treatment records for the Veteran dated from July 2008 onward from the Chicago VA medical center. 

4. Request the Veteran's complete service personnel file (201 file) from NPRC and any other appropriate sources.

5. All requests and responses, positive and negative, related to the above requests should be associated with the claims file.  

6. Schedule the Veteran for a VA psychiatric examination to assess the existence and etiology of his acquired psychiatric disorder(s).  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all appropriate diagnoses for the Veteran's psychiatric symptoms. 

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently is causally or etiologically related to his military service, including his documented in-service asocial personality?

A rationale for any opinion advanced should be provided, including a discussion of the Veteran's claims of continuous symptomatology since service.  The examiner should also state what sources were consulted in forming the opinion.  

7. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the June 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


